DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because Shimizu et al (Pub. No.: US 2015/0381277), Yamamoto Takayuki (JP 2002169131), and Rahn et al (Pub. No.: US 0112118), takes alone or in combination, fails to teach providing power to a first laser source to provide an optical signal to a first input of an optical modulator; and upon determining the first laser source does not provide the optical signal, powering a second laser source to provide an optical signal to a second input of the optical modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/HANH PHAN/Primary Examiner, Art Unit 2636